Name: Commission Regulation (EC) No 416/2004 of 5 March 2004 laying down transitional measures for the application of Council Regulation (EC) No 2201/96 and Regulation (EC) No 1535/2003 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32004R0416Commission Regulation (EC) No 416/2004 of 5 March 2004 laying down transitional measures for the application of Council Regulation (EC) No 2201/96 and Regulation (EC) No 1535/2003 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union Official Journal L 068 , 06/03/2004 P. 0012 - 0013Commission Regulation (EC) No 416/2004of 5 March 2004laying down transitional measures for the application of Council Regulation (EC) No 2201/96 and Regulation (EC) No 1535/2003 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European UnionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof,Whereas:(1) Transitional measures should be adopted to allow producers and processors in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereafter the new Member States) to benefit from the provisions of Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1).(2) Under Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables(2) contracts must be concluded for tomatoes, peaches and pears between processors approved by the competent authorities and producer organisations granted recognition or preliminary recognition. A temporary derogation should be made from the timetable for concluding contracts laid down in Regulation (EC) No 1535/2003. Otherwise, and particularly in the case of tomatoes, for which contracts must be concluded before 15 February, the parties concerned would be unable to benefit from the aid scheme during the first marketing year.(3) The mechanism for examining compliance with the national processing thresholds provided for in Article 5 of Regulation (EC) No 2201/96 does not apply immediately to the new Member States. Transitional measures for its application should therefore be laid down. For the first marketing year of application, for which there are no data for the calculation, the aid should be paid in full. However, as a precautionary measure, a prior reduction should be made to be reimbursed if there is no overrun at the end of the marketing year. For subsequent marketing years, provision should be made for the gradual application of the system for examining compliance with the threshold.(4) Since the aid for tomatoes is published in the January preceding the marketing year concerned, transitional measures should also be laid down for examining compliance with the threshold for the purposes of fixing the level of aid for the 2007/08 marketing year.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 6(1)(a) of Regulation (EC) No 1535/2003, in the case of tomatoes in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereafter the new Member States) during the 2004/05 marketing year, contracts between recognised producer organisations within the meaning of paragraph 1(1)(a) of the said Regulation and approved processors shall be concluded by 15 July and at least 10 days before deliveries are to commence.Article 2For the 2004/05 marketing year and for the new Member States, the aid provided for in Article 4(2) of Regulation (EC) No 2201/96 shall be:- EUR 25,88/tonne for tomatoes,- EUR 35,78/tonne for peaches,- EUR 121,28/tonne for pears.Article 31. Where the examination of compliance with the threshold for the purpose of fixing the aid for the 2005/06 marketing year shows that the Community threshold has not been exceeded, an additional amount equal to 25 % of the aid provided for in Article 4(2) of Regulation (EC) No 2201/96 shall be paid in all the new Member States after the end of the 2004/05 marketing year.2. Where the examination of compliance with the threshold for the purpose of fixing the aid for the 2005/06 marketing year shows that the Community threshold has been exceeded, in those new Member States in which the threshold has not been exceeded or in which the threshold has been exceeded by less than 25 % an additional amount shall be paid after the end of the 2004/05 marketing year.The additional amount referred to in the first subparagraph shall be based on the amount by which the national threshold concerned has been exceeded, up to a maximum of 25 % of the aid laid down in Article 4(2) of Regulation (EC) No 2201/96.Article 4In examining compliance with the national processing thresholds for tomatoes, peaches and pears in the new Member States, the calculation shall be based:(a) for the 2005/06 marketing year:(i) in the case of tomatoes, on the quantities for which aid applications were submitted for the 2004/05 marketing year;(ii) in the case of peaches and pears, on the quantities for which aid was actually paid during the 2004/05 marketing year;(b) for the 2006/07 marketing year:(i) in the case of tomatoes, on the average of the quantities for which aid was actually paid during the 2004/05 marketing year and the quantities for which aid applications were submitted for the 2005/06 marketing year;(ii) in the case of peaches and pears, on the average quantities for which aid was actually paid during the 2004/05 and 2005/06 marketing years;(c) for the 2007/08 marketing year in the case of tomatoes, the average of the quantities for which aid was actually paid during the 2004/05 and 2005/06 marketing years and the quantities for which aid applications were submitted for the 2006/07 marketing year.The quantity obtained when examining compliance with the national threshold shall be added to the amounts for all the other Member States for the purposes of examining compliance with the Community threshold.Article 5This Regulation shall enter into force subject to and on the date of entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 453/2002 (OJ L 72, 14.3.2002, p. 9).(2) OJ L 218, 30.8.2003, p. 14.